PARKER, J.
An agreement to pay compensation, such as existed in this case, when approved by the Industrial Commission, is equivalent to an award. Smith v. Red Cross, 245 N.C. 116, 95 S.E. 2d 559. Under G.S. 97-47 an injured employee may, on the grounds of change in condition, apply to the Commission to review any award. The statute expressly provides, however, that “no such review shall be made after twelve months from the date of the last payment of compensation pursuant to an award.” In the present case the date of last payment of compensation was 7 July 1967. Application for review was not made until more than twelve months thereafter. Nothing in the record indicates, and the Commission did not find, that anything occurred to estop defendant employer or its carrier from pleading the lapse of time. The language of the statute is clear and the claim is barred. White v. Boat Corporation, 261 N.C. 495, 135 S.E. 2d 216; Smith v. Red Cross, supra.
This disposition makes it unnecessary for us to pass upon appellants’ additional contention that the award was in any event erroneous since there is no evidence in the record tending to show that the medical treatment received by plaintiff during the year 1967, *561which is the only subject of controversy in this matter, would tend to lessen plaintiff’s disability as required by G.S. 97-25.
The award of the Industrial Commission is
Reversed.
Beitt and HbdRICK, JJ., concur.